DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
Response to Arguments
Applicant's arguments filed 8/17/2020 with respect to the 35 U.S.C. 102/103 rejection have been fully considered but are not persuasive. Applicant argues (and files a 37 CFR § 1.132 Declaration to the same effect) that the claimed amount of C in the alloy grains of the metal matrix achieves unexpected results. This argument is not persuasive for the reasons given in the section which follows.
Applicant also argues that the content of C in the alloy grains of Ex. 1 of Shimizu is 0.13% because at 1350°C, 0.6% of C by mass is soluble in Ni (the alloy of Ex. 1 contains 21% Ni overall). To reach this conclusion, Applicant assumes that the Cu-Ni powders of Shimizu are obtained via atomization using a graphite crucible. Applicant provides no objective evidence to support these assumptions. The fact that Applicant’s remarks do not even identify atomization using a graphite crucible as the exclusive 
Applicant also argues that Shimizu does not disclose the claimed deoxidation steps and therefore cannot contain the claimed C content. This argument is not persuasive. A deoxidation step removes oxygen, not carbon. Applicant presents no evidence that the removal of oxygen also removes carbon. Moreover, Applicant does not rebut the presumption in the previous Office Action that since the Cu-Ni powder is mixed with a phosphorus-containing powder, it is presumed that deoxidation of the Cu-Ni alloy occurs intrinsically, absent objective evidence to the contrary. See MPEP 2112. The arguments are not persuasive and the rejection is maintained.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 1/29/2021 is insufficient to overcome the rejection of claims 1-4 and 7 based upon Shimizu et al. (US 2009/0011268) as set forth in the last Office action because:
The presented evidence is not commensurate in scope with the claimed invention. Applicant has not presented sufficient evidence outside of the claimed range (i.e., less than 0.001% C and more than 0.070% C in the metal matrix) to demonstrate the criticality of the claimed range. See MPEP 716.02(d). No data points exist for samples having less than 0.001% or less C and the criticality of the upper limit is not sufficiently established since the closest sample outside the claimed range is 0.076% C. 
Applicant’s graph of C content in metal matrix v. rate of dimensional change also fails to establish that the differences in results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b). For example, the data in Fig. 1 of the Declaration (see Fig. 1) appears to suggest a generally linear, increasing relationship between the amount of C in the metal matrix and the rate of dimensional change. This does not support the conclusion that the claimed C range achieves unexpected results with respect to rate of dimensional change. Applicant also fails to explain why a difference in the rate of dimensional change of 1.7% to 1.3% (a 30% difference) is significant and not unexpected for a difference of 15% in C content when a similar difference in C content contributes to a difference in rate of dimensional change of almost 400% (see Ex. 9 v. Comp. Ex. 1). Accordingly, this argument does not rebut the prima facie case of obviousness. See MPEP 2144.05 I.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2009/0011268) as evidenced by ASM (“Binary Alloy Phase Diagrams”).
Regarding claim 1, Shimizu teaches a sintered bearing alloy having the following composition, in mass%, as compared to the claimed composition:

Claim 1
Shimizu, ¶ 13
Shimizu, Table 2 Ex. 1
Ni
10%-35%
21%-35%
21.1%

5%-12%
5%-12%
5.8%
P
0%-0.8%
0.1%-0.8%
0.3%
C
4.2%-9%
3%-7%
5%
Cu
Balance
Balance
Balance


The general composition taught by Shimizu therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Shimizu additionally teaches examples (see Table 2) of alloy compositions which lie within the claimed alloy composition. Shimizu further teaches the sintered alloy comprises Cu-Ni alloy grains containing Sn (¶ 12) with pores distributed at the grain boundaries of the Cu-Ni alloy grains (¶ 18). The pores contain free graphite (¶ 18).
Shimizu does not expressly discuss C content in the alloy outside of its inclusion as graphite. However, according to the Cu-C and Ni-C phase diagram, C largely dissolves in Ni but barely dissolves in Cu (as evidenced by ASM). One of ordinary skill in the art would expect this C to be sourced from the graphite powder, unavoidable impurities, or impurities introduced during processing of the alloy (as admitted by Applicant in Remarks, 8/17/2020), absent objective evidence to the contrary. See MPEP 2112. A maximum of 0.6 wt% C can be dissolved in Ni according to the Ni-C phase diagram. For the CuNi alloy of Shimizu which contains 21%-35% Ni overall, one of ordinary skill in the art would therefore expect a maximum possible C dissolution in the Cu-Ni alloy phase of 0.13%-0.21% by weight with respect to the overall sintered body, absent objective evidence to the contrary. See MPEP 2112. Therefore the C content in the claimed metal matrix is 0-0.21%. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Shimizu teaches the sintered alloy has a porosity of 8%-18% (¶ 11) which lies within the claimed range, thereby anticipating it.
Regarding claim 3, Shimizu teaches that a Sn rich alloy layer is formed on the insides of pores and near the openings of open pores of the sintered body (¶ 11). As the Sn rich alloy layer exists near the openings of open pores, it is inherently present on at least an outer circumferential portion of the sintered body.
Regarding claim 4, the limitations of claim 1 are discussed above. Shimizu teaches a process for producing a sintered bearing alloy comprising the steps of mixing a Cu-Ni powder, a Sn powder, a Cu-P powder and a graphite powder to obtain an overall composition which is the same as the composition recited in claim 1 and is discussed above in the rejection of claim 1 (¶ 13, 32). One of ordinary skill in the art would expect the Cu-Ni alloy powder would contain 0-0.21% C as discussed in the rejection of claim 1 as an impurities introduced during processing of the alloy (as admitted by Applicant in Remarks, 8/17/2020). As the Cu-Ni powder is mixed with a phosphorus-containing powder, it is presumed that deoxidation of the Cu-Ni alloy occurs intrinsically, absent objective evidence to the contrary. See MPEP 2112. The mixed powder is then compacted, sintered and sized (¶ 32). Shimizu differs from the claimed process in that all the powders are mixed simultaneously in Shimizu instead of mixing the metal powders first and then mixing the mixed metal powders with the graphite powders. However, this difference amounts merely to a difference in selection of the order of mixing ingredients and such a distinction is prima facie obviousness over the prior art. See MPEP 2144.04 IV.C.
Regarding claim 7, Shimizu teaches the sintered alloy has a porosity of 8%-18% (¶ 11) which lies within the claimed range.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/XIAOBEI WANG/Primary Examiner, Art Unit 1784